Citation Nr: 1110815	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-21 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts




THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the service-connected anxiety disorder.

2.  Entitlement to an initial rating in excess of 10 percent for the service-connected fibromyalgia.




REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services




ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION


The Veteran served on active duty from June 2004 to November 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision.

In a June 2009 substantive appeal, the Veteran requested a Board hearing; however, he subsequently withdrew the request.

The  issues of an earlier effective date for the grant of service connection for fibromyalgia and a total rating for compensation purposes based on unemployability (TDIU) by reason of service-connected disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers them to the AOJ for appropriate action.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The service-connected fibromyalgia is evaluated based on the criteria found in Code 5025.  When there are musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, the symptoms must be constant or nearly so and refractory to therapy in order to warrant a 60 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5025.

A 20 percent rating requires episodic symptoms with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than 1/3 of the time.  Id.  

In a January 2011 statement, the Veteran reported that his symptoms had stabilized since he started taking a new medication in November 2010.  Since there are no treatment records in the claims file more recent than November 2006, there is no clear indication of the level of impairment prior to stabilization.  Therefore, more recent treatment records should be sought.  

The records generated by VA facilities that might have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Although there was a May 2007 VA examination, it does not provide sufficient information to determine if a higher rating is warranted in this case.  

Further, in order to identify the manifestations that are not considered part of the service-connected fibromyalgia, it is very important, to the extent possible, to try to distinguish the manifestations attributable to fibromyalgia from those caused by other conditions.  See 38 C.F.R. § 4.14 (2010).  

With regard to the service-connected anxiety disorder, the Veteran indicated having ongoing treatment for this disability.  All treatment records since November 2006 should be associated with the claims file.  Dunn, supra.

Since the Veteran also reports a worsening of his symptoms, another VA examination to ascertain the current severity of the service-connected anxiety disorder should be performed.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for the service-connected fibromyalgia and anxiety disorder.  

In particular, the RO should seek to obtain VA records referable to treatment since November 2006.  After securing the necessary authorizations for release of this information, the RO should obtain copies of all treatment records not already on file.

2.  The RO should then arrange for a VA examination to determine the severity of the service-connected anxiety disorder.  The examiner must be provided with the claims folder for consideration, and the examination report should reflect that the claims folder was reviewed.  

All necessary testing should be done.  The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached.  

The examiner must distinguish symptoms associated with the service-connected anxiety disorder from the service-connected fibromyalgia.  The examiner should also assign a GAF score and the examination report should fully describe the effect of the anxiety disorder on his occupational and social functioning. 

If the examiner is unable to provide the requested information with any degree of medical certainty, the examiner should so indicate  

3.  The RO should also arrange for a VA examination to determine the severity of the Veteran's service-connected fibromyalgia.  

The examiner must be provided with the claims folder and a copy of this REMAND for consideration, and the examination report should reflect that the claims folder was reviewed.  All necessary testing should be done.  

The examiner should elicit and record a full history of the Veteran's symptoms.  The examiner should note, to the extent possible, the percentage of time that the Veteran has experienced episodes of fibromyalgia since March 2007 and the precipitating factors of these exacerbations.  The examiner should also comment on whether the fibromyalgia has ever been productive of symptoms that were constant, or nearly so, and refractory to therapy.  

The examiner must attempt to distinguish between the fibromyalgia symptoms and the service connected lumbar spine disorder with nerve root impingement, bilateral hip strain or neuropathy, left ankle strain, and constipation.  

If the examiner is unable to provide the requested information with any degree of medical certainty, the examiner should indicate that.  The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed in a legible report.  

4.  Following completion of all indicated development, the RO should readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

